    2:16-cv-03378-TLW     Date Filed 11/16/20   Entry Number 55    Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                         CHARLESTON DIVISION

Christopher McDowell,                       Case No. 2:16-cv-03379-TLW

            PLAINTIFF

      v.

Brian P. Stirling, South Carolina                          Order
Department of Corrections, Chris
Florian, and David Tatarsky

            DEFENDANTS

Henry Belton,                               Case No. 2:17-cv-00620-TLW

            PLAINTIFF

      v.

Brian P. Stirling, South Carolina                          Order
Department of Corrections, Chris
Florian, and David Tatarsky

            DEFENDANTS

Larry Hampton,                              Case No. 2:16-cv-03378-TLW

            PLAINTIFF

      v.

Brian P. Stirling, South Carolina                          Order
Department of Corrections, Chris
Florian, and David Tatarsky

            DEFENDANTS




                                        1
     2:16-cv-03378-TLW      Date Filed 11/16/20   Entry Number 55     Page 2 of 4




 David Payton Jr.,                            Case No. 2:16-cv-03380-TLW

              PLAINTIFF

       v.

 Brian P. Stirling, South Carolina                            Order
 Department of Corrections, Chris
 Florian, and David Tatarsky

              DEFENDANTS

 Michael Smoak,                               Case No. 2:16-cv-03381-TLW

              PLAINTIFF

       v.

 Brian P. Stirling, South Carolina                            Order
 Department of Corrections, Chris
 Florian, and David Tatarsky

              DEFENDANTS



      Plaintiffs filed these civil actions, consolidated for discovery, alleging

constitutional violations under 42 U.S.C. § 1983 and several state law causes of action

arising out of the interpretation of the South Carolina Omnibus Crime Reduction and

Sentencing Reform Act of 2010 by the South Carolina Department of Corrections and

two of its attorneys. These matters now come before the Court for review of the

Report and Recommendation (Report) filed by the magistrate judge to whom these

cases were assigned.

      After the Fourth Circuit issued its opinion in Campbell v. Florian, 972 F.3d

385 (4th Cir. 2020), the magistrate judge issued an order directing Plaintiffs to show

cause why the Court should not dismiss with prejudice their § 1983 claims in light of


                                          2
     2:16-cv-03378-TLW       Date Filed 11/16/20   Entry Number 55   Page 3 of 4




Campbell and why the Court should exercise supplemental jurisdiction over the state

law claims. Plaintiffs responded that they were unable to show cause why the § 1983

claims should not be dismissed with prejudice or why the Court should exercise

supplemental jurisdiction over the state law claims. The magistrate judge then

issued the Report, recommending that the Court dismiss with prejudice Plaintiffs’

§ 1983 claims and decline to exercise supplemental jurisdiction over the state law

claims. Plaintiffs did not file objections to the Report.

      This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report is ACCEPTED.               Plaintiffs’ § 1983 claims are

DISMISSED WITH PREJUDICE.              The Court declines to exercise supplemental

jurisdiction over the remaining state law claims and those claims are therefore

REMANDED to the Charleston County Court of Common Pleas.




                                            3
    2:16-cv-03378-TLW      Date Filed 11/16/20   Entry Number 55   Page 4 of 4




     IT IS SO ORDERED.

                                      s/ Terry L. Wooten
                                      Terry L. Wooten
                                      Senior United States District Judge

November 16, 2020
Columbia, South Carolina




                                         4
